DETAILED ACTION
	This is the first action on the merits. Claims 1-19 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 05/21/2019 has been considered by the examiner.

Specification
The disclosure is objected to because of the following minor informalities:
In paragraphs [0006] and [0017], “ABS-B data” appears as if it should read “ADS-B data”;
In paragraph [0030], “the action recommendation system 122 could also user deep Q reinforcement learning” spears as if it should read “the action recommendation system 122 could also use deep Q reinforcement learning” or equivalent.
Appropriate correction is required.

Claim Objections
Claims 6-7 and 9 are objected to because of the following minor informalities:
In claim 6, “wherein the past human actions is sourced from” appears as if it should read “wherein the past human actions are sourced from” or equivalent;
In claim 7, “data of for aircraft” appears as if it should read “data of the aircraft” or equivalent;
In claim 9, “A computer-implemented method executed by at least one processor provides next action recommendations for an aircraft” appears as if it should read “A computer-implemented method executed by at least one processor that provides next action recommendations for an aircraft” or equivalent.
Appropriate correction is required.
The claims read as if they are corrected according to the suggestions above for the purpose of examination below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US 2020/0226940 A1), in view of Bertram (US 11,107,001 B1).

	Regarding claim 1, Srinivasan discloses an apparatus comprising:
at least one processor (In fig. 5 and paragraphs [0054]-[0058], Srinivasan discloses that at least one processor device and a memory may be used to implement the disclosed embodiments, where the various embodiments may be implemented by device 500 which includes a central processing unit (CPU) 520);
a memory coupled to the at least one processor (In fig. 5 and paragraphs [0054]-[0058], Srinivasan discloses that at least one processor device and a memory may be used to implement the disclosed embodiments, where the various embodiments may be implemented by device 500 which includes a main memory 540 and secondary memory 530 couple to the CPU 520 (processor) via data communication infrastructure 510, for example, a bus); and
an action recommendation system (In fig. 2 and paragraph [0027], Srinivasan discloses an environment 200 in the connected FMS cloud servicer platform 114 including servicing modules 208-220; in paragraph [0035], Srinivasan discloses that a recommender engine 212 may be a servicing module included in the environment 200) residing in the memory and executed by the at least one processor (In fig. 5 and paragraphs [0054]-[0058], Srinivasan discloses that at least one processor device and a memory may be used to implement the disclosed embodiments) that uses a reinforcement learning model (In paragraph [0033], Srinivasan discloses a prediction engine 210 that includes machine learning applications 234A-234C) with current vehicle data (In paragraph [0031], Srinivasan discloses a context analyzer system 208 to determine contexts such as for example, a flight context, an airport context, or a weather context (current vehicle data) to be provided to the prediction engine 210) to provide a next action recommendation (In paragraph [0035], Srinivasan discloses a recommender engine 
Srinivasan does not explicitly disclose an action recommendation system that uses data of past human actions to create a reinforcement learning model and then uses the reinforcement learning model with current vehicle data to provide a next action recommendation to give to a pilot to reach a destination.
However, Bertram teaches an action recommendation system residing in the memory and executed by the at least one processor (From column 6 line 65 to column 7 line 25, Bertram teaches that the control circuit 220 (memory and processor) executes the machine learning engine 224 e.g., an MDP algorithm received from MDP engine 204 and generated by training circuit 202 (action recommendation system)) that uses data of past human actions to create a reinforcement learning model (In column 9 lines 9-26, Bertram teaches that the training data 206 used to train the machine learning engine includes training data that was stored and/or captured based on control of a vehicle by a human pilot, such as from a simulation of controlling the vehicle or from real flight data) and then uses the reinforcement learning model with current vehicle data (From column 6 line 65 to column 7 line 25, Bertram teaches that the input condition which is input to the machine learning engine 224 may include a state of the vehicle or a state or representation of an environment surrounding the vehicle (current vehicle data)) to 
Bertram is considered to be analogous to the claimed invention in that they both pertain to applying machine learning to generate an aircraft operation response based on current vehicle data and which is trained on human control. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement determining a next action as taught by Bertram with the action recommendation system and apparatus of Srinivasan, where generating a recommendation based on the response maneuver as determined by Bertram could be implemented without undue experimentation, and with a predictable outcome and reasonable expectation of success. Training the reinforcement learning model based on human control data is advantageous in that human-like behavior can be generated by learning how human pilots respond to input conditions as suggested by Bertram from column 11 line 54 to column 12 line 6, and where “high value” runs by a human pilot can be associated with higher reward values as suggested by Bertram in column 10 lines 8-20 resulting in “high value” recommendations being made to the pilot.

Regarding claim 4, Bertram further teaches wherein the action recommendation system further comprises an anisotropic reward function to exploit that the destination is known (In column 4 lines 18-46, Bertram teaches that the reward function includes “a plurality of terms associated with an end state space, the plurality of terms comprising positive traits associated with desirable state spaces in relation to the end state space and negative traits associated with undesirable state spaces in relation to the end state space”; the examiner understands that the reward function is anisotropic where the vehicle must make progress towards the end state space in order for the vehicle to reach its destination, and where 

Regarding claim 9, Srinivasan discloses a computer-implemented method executed by at least one processor (In fig. 5 and paragraphs [0054]-[0058], Srinivasan discloses that at least one processor device and a memory may be used to implement the disclosed embodiments, where the various embodiments may be implemented by device 500 which includes a central processing unit (CPU) 520) provides next action recommendations for an aircraft (In fig. 2 and paragraph [0027], Srinivasan discloses an environment 200 in the connected FMS cloud servicer platform 114 including servicing modules 208-220; in paragraph [0035], Srinivasan discloses that a recommender engine 212 may be a servicing module included in the environment 200) comprising:
creating a reinforcement learning model (In paragraph [0033], Srinivasan discloses a prediction engine 210 that includes machine learning applications 234A-234C);
providing a next action recommendation (In paragraph [0035], Srinivasan discloses a recommender engine 212 that determined one or more recommendations such as for example, different flight plans, based on the one or more contexts, and/or the prediction data) to give to an aircraft pilot (In paragraphs [0020]-[0021], Srinivasan discloses that the FMS services from the platform 114 (action recommendation system) are serviced to the pilot in cockpit 102 via the EFB (electronic flight bag) 110) to reach a destination (In paragraph [0031], Srinivasan discloses that context analyzer system 208 obtains for example, an airport context; in paragraphs [0044]-[0045], Srinivasan discloses that the one or more contexts output by the context analyzer system 208 may be, for example, an event in the destination airport city, where the prediction data output by the prediction engine 210 may include traffic patterns for the context; the examiner understands that the recommendation, such as the flight plan, must have a destination) using the reinforcement learning model (In paragraph [0033], 
feeding back current data to improve the reinforcement learning model (In paragraph [0033], Srinivasan discloses that the machine learning applications 234A-234C may be trained using prior output).
Srinivasan does not explicitly disclose creating a reinforcement learning model using past human actions.
However, Bertram teaches creating a reinforcement learning model using past human actions (In column 9 lines 9-26, Bertram teaches that the training data 206 used to train the machine learning engine includes training data that was stored and/or captured based on control of a vehicle by a human pilot, such as from a simulation of controlling the vehicle or from real flight data); and
providing a next action recommendation to reach a destination (From column 7 line 63 to column 8 line 29, Bertram discloses that the MDP engine 204 generates one or more MDP algorithms to provide a desired response maneuver that should be performed given the input conditions in order to reach an intended end space (destination)) using the reinforcement learning model and a current aircraft data (From column 6 line 65 to column 7 line 25, Bertram teaches that the input condition which is input to the machine learning engine 224 may include a state of the vehicle or a state or representation of an environment surrounding the vehicle (current vehicle data)).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement determining a next action as taught by Bertram with the action recommendation system and apparatus of Srinivasan, where generating a recommendation based on the response maneuver as determined by Bertram could be implemented without undue .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan and Bertram, in view of Paczan (US 2016/0247407 A1).
Although Bertram teaches that the MDP engine 204 receives a plurality of state spaces that can include “a state of a vehicle (e.g., position(s) and orientation(s)) and may include non-vehicle information such as a representation or state of an environment surrounding a vehicle, including behavior of other vehicles or platforms” from column 7 line 63 to column 8 line 41, the combination of Srinivasan and Bertram does not explicitly disclose the apparatus further comprising an expanding state space module that uses a non-uniform granularity of a state space used by the reinforcement learning model.
However, Paczan teaches the apparatus further comprising an expanding state space module that uses a non-uniform granularity of a state space used by the reinforcement learning model (In fig. 5 and paragraph [0059], Paczan teaches that a UAV’s flight management system 300 may identify an object an determine a three-dimensional trajectory envelope represented as a three-dimensional isoprobability trajectory map (expanded state space volumes of non-uniform granularity) in the UAV airspace).

    PNG
    media_image1.png
    702
    585
    media_image1.png
    Greyscale

Paczan (US 2016/0247407 A1) Figure 5

	Paczan is considered to be analogous to the claimed invention in that they both pertain to dividing an airspace via non-uniform expansion of space to determine how an aircraft should operate in the airspace. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Paczan with the apparatus of Srinivasan and Bertram, where Bertram already discloses that the state spaces used to determine operation of the aircraft may include “information such as a representation or state of an environment surrounding a .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan and Bertram, in view of Costas (US 2019/0005828 A1), De Albuquerque Gleizer (US 2018/0118238 A1), and Wray (US 2021/0261123 A1).
Although the examiner understands the reward function of Srinivasan and Bertram to be capable of prioritizing different variables subjective to the user’s desired behavior as taught by Bertram from column 9 line 58 to column 10 line 7, the combination of Srinivasan and Bertram does not explicitly disclose wherein the anisotropic reward function uses flight criteria comprising: vehicle type, length of the trip, lateness of the arrival, weather conditions, and remaining fuel.
However, Costas teaches wherein the reward function uses flight criteria comprising: vehicle type, and length of the trip (In paragraph [0043], Costas teaches that a training dataset 160 corresponding to the aircraft type (vehicle type) and route or departure-destination on the flight plan (at least indicating a length of the trip) to be input to the reinforcement learning module 330).
Costas is considered to be analogous to the claimed invention in that they both pertain to utilizing an aircraft type criteria and overall route criteria with a reinforcement learning module to determine an action of the aircraft. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement an aircraft type criteria and overall route criteria as taught by Costas with the apparatus of Srinivasan and Bertram, where it is understood that different types of aircraft must be controlled differently, and react differently to different contexts. Implementing the teachings of Costas is advantageous in that the reinforcement learning module can be 
The combination of Srinivasan, Bertram, and Costas does not explicitly disclose wherein the anisotropic reward function uses flight criteria comprising: lateness of the arrival, weather conditions, and remaining fuel.
However, De Albuquerque Gleizer teaches wherein the reward function uses flight criteria comprising: lateness of the arrival and remaining fuel (In paragraph [0165], De Albuquerque Gleizer teaches that a vehicle-motion model 255 generates a plan 260 based on constraints 256 and an objective function 258, where the objective function 258 is a reward function that includes one or more metrics or variables to be improved such as fuel efficiency or fuel emissions (maximizing remaining fuel) or trip time (minimizing lateness of the arrival)).
De Albuquerque Gleizer is considered to be analogous to the claimed invention in that they both pertain to a reward function which uses time and fuel variables to generate a vehicle operation plan. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement using time and fuel variables with the reward function as taught by De Albuquerque Gleizer with the apparatus of Srinivasan, Bertram, and Costas, where the implementation is advantageous in that fuel consumption of the vehicle can be minimized, reducing emissions, or where trip time can be minimized, preventing late arrivals of the vehicle.
The combination of Srinivasan, Bertram, Costas, and De Albuquerque Gleizer does not explicitly disclose wherein the anisotropic reward function uses flight criteria comprising: weather conditions.
However, Wray teaches wherein the reward function uses flight criteria comprising: weather conditions (In paragraph [0096], Wray teaches that a reward function outputs a positive or negative 
Wray is considered to be analogous to the claimed invention in that they both pertain to utilizing weather conditions with a reward function to determine vehicle control actions. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement using weather conditions with the reward function as taught by Wray with the apparatus of Srinivasan, Bertram, Costas, and De Albuquerque Gleizer, where it is understood that different weather conditions affect the operation of the vehicle as suggested by Wray in paragraph [0118]. Using weather conditions with the reward function is advantageous in that the environment of the vehicle is contextualized with the weather conditions, facilitating more effective operation for the weather conditions output by the apparatus.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan and Bertram, in view of Costas.

Regarding claim 6, the combination of Srinivasan and Bertram does not explicitly disclose wherein the past human actions are sourced from Automatic Dependent Surveillance Broadcast data.
However, Costas teaches wherein the past human actions are sourced from Automatic Dependent Surveillance Broadcast data (In paragraph [0031], Costas teaches that “an onboard command and control automation system is trained in advance using recorded historical surveillance data”; in paragraph [0033], Costas teaches that recorded surveillance data 110 of a plurality of flights is retrieved by accessing a database containing ADS-B data).


Regarding claim 14, the combination of Srinivasan and Bertram does not explicitly disclose wherein the past human actions are derived from Automatic Dependent Surveillance Broadcast data.
However, Costas teaches wherein the past human actions are derived from Automatic Dependent Surveillance Broadcast data (In paragraph [0031], Costas teaches that “an onboard command and control automation system is trained in advance using recorded historical surveillance data”; in paragraph [0033], Costas teaches that recorded surveillance data 110 of a plurality of flights is retrieved by accessing a database containing ADS-B data).
Costas is considered to be analogous to the claimed invention in that they both pertain to using historical ADS-B data as training data. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement using historical ADS-B data as taught by Costas with the method of Srinivasan and Bertram, where “the surveillance data can be easily obtained, for instance, from the FAA System Wide Information Management (SWIM) infrastructure or from global flight tracking providers” as suggested by Costas in paragraph [0009]. This is advantageous where flight data does not need to be created from scratch or obtained over time, simplifying and speeding up the process of teaching and using the apparatus.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan and Bertram, in view of Holder (US 2020/0168104 A1).

Regarding claim 7, the combination of Srinivasan and Bertram does not explicitly disclose wherein current vehicle data is derived from Automatic Dependent Surveillance Broadcast data of the aircraft.
However, Holder teaches wherein current vehicle data is derived from Automatic Dependent Surveillance Broadcast data of the aircraft (In paragraph [0033], Holder teaches that data obtained from avionics system 108 may include flight plan data, current or updated flight parameter data, aircraft performance data, navigation data or the like (current vehicle data), where the avionics systems 108 include Automatic Dependent Surveillance-Broadcast (ADS-B) devices).
Holder is considered to be analogous to the claimed invention in that they both pertain to obtaining current vehicle data via the use of ADS-B data. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement obtain the current vehicle data using ADS-B data as taught by Holder with the apparatus of Srinivasan and Bertram, where the use of ADS-B technology to communicate updated information regarding the state of an aircraft is well understood in the art. Its implementation is advantageous in that, for example, the vehicle state information can be continuously broadcasted and updated, where using the most up-to-date information possible increases the accuracy of the recommendation system by reflecting the real-world context as accurately as possible.


However, Holder teaches wherein the current aircraft data is derived from Automatic Dependent Surveillance Broadcast data of the aircraft (In paragraph [0033], Holder teaches that data obtained from avionics system 108 may include flight plan data, current or updated flight parameter data, aircraft performance data, navigation data or the like (current vehicle data), where the avionics systems 108 include Automatic Dependent Surveillance-Broadcast (ADS-B) devices).
Holder is considered to be analogous to the claimed invention in that they both pertain to obtaining current vehicle data via the use of ADS-B data. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement obtain the current vehicle data using ADS-B data as taught by Holder with the method of Srinivasan and Bertram, where the use of ADS-B technology to communicate updated information regarding the state of an aircraft is well understood in the art. Its implementation is advantageous in that, for example, the vehicle state information can be continuously broadcasted and updated, where using the most up-to-date information possible increases the accuracy of the recommendation system by reflecting the real-world context as accurately as possible.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan and Bertram, in view of Tucker (US 2021/0063429 A1).

Regarding claim 8, the combination of Srinivasan and Bertram does not explicitly disclose wherein the reinforcement learning model comprises a neural network with deep Q reinforcement learning.

Tucker is considered to be analogous to the claimed invention in that they both pertain to using deep Q reinforcement learning to generate recommendations for aircraft operation. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement deep Q reinforcement learning as taught by Tucker with the apparatus of Srinivasan and Bertram, where a deep neural network is advantageous in that the more complex neural network and reinforcement learning method allows for more contextually sensitive and accurate results output from the neural network.

Regarding claim 16, the combination of Srinivasan and Bertram does not explicitly disclose wherein the reinforcement learning model is a neural network used with deep Q reinforcement learning.
However, Tucker teaches wherein the reinforcement learning model is a neural network used with deep Q reinforcement learning (In paragraph [0030], Tucker teaches a deep learning algorithm 242 that suggests alterations in the course of the aircraft 100; in paragraph [0049], Tucker teaches that the reinforcement learning models or algorithms 242 can include, for example, Q-learning and Deep Q Network (DQN) variants).
Tucker is considered to be analogous to the claimed invention in that they both pertain to using deep Q reinforcement learning to generate recommendations for aircraft operation. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to .

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan and Bertram, in view of Pesquet (US 2019/0392726 A1).

Regarding claim 10, Bertram further teaches wherein creating a reinforcement learning model using past human actions comprises:
receiving data that describes past human actions (In column 9 lines 9-26, Bertram teaches that the training data 206 used to train the machine learning engine includes training data that was stored and/or captured based on control of a vehicle by a human pilot, such as from a simulation of controlling the vehicle or from real flight data); and
applying reinforcement learning to the received data with parameters of state space, action space and a reward function (In fig. 2A and from column 7 line 63 to column 8 line 29, Bertram teaches a plurality of state spaces and transition spaces (action spaces) 208 and reward function 210 which output to the machine learning engine 224).
The combination of Srinivasan and Bertram does not explicitly disclose receiving data that describes past human actions for air traffic control.
However, Pesquet teaches receiving data that describes past human actions for air traffic control (In paragraph [0065], Pesquet teaches that learning is carried out, by the neural network 14, of the behavior of the air traffic controller(s), from a history of input elements including external data of the ATM (air traffic management) systems, and including, in embodiments, internal data of the ATM 
Pesquet is considered to be analogous to the claimed invention in that they both pertain to utilizing machine learning in the field of air traffic control. It would be obvious to a person having ordinary skill in the art before the effective filing date to use historical air traffic control data for training a neural network as taught by Pesquet with the method of Srinivasan and Bertram, where Srinivasan discloses that the FMS cloud services platform 114 is accessible to all parties involved in flying an aircraft and/or managing an aircraft's flight plans, such as a dispatcher 106 including air traffic personnel in paragraphs [0014] and [0024]. Similarly, Bertram teaches that the inventive concepts disclosed therein may be used in any type of application or environment such as an air traffic control system from column 3 line 54 to column 4 line 17. One would be motivated to train the neural network using historical air traffic control data in that it allows the next recommendations to take into account a predicted air traffic context, where the examiner understands air traffic control to at least influence operation of the aircraft, which is advantageous in that it increases the contextual accuracy of the neural network. Additionally, the examiner understands that a neural network may be able to process more data than a human air traffic controller with higher fidelity.

Regarding claim 12, Bertram further teaches wherein the reward function is an anisotropic reward function that exploits that the destination is known (In column 4 lines 18-46, Bertram teaches that the reward function includes “a plurality of terms associated with an end state space, the plurality of terms comprising positive traits associated with desirable state spaces in relation to the end state space and negative traits associated with undesirable state spaces in relation to the end state space”; the examiner understands that the reward function is anisotropic where the vehicle must make progress towards the end state space in order for the vehicle to reach its destination, and where the examiner .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan, Bertram, and Pesquet, in view of Costas, De Albuquerque Gleizer, Wray, and Smith (US 2013/0261850 A1).
Although the examiner understands the reward function of Srinivasan, Bertram, and Pesquet to be capable of prioritizing different variables subjective to the user’s desired behavior as taught by Bertram from column 9 line 58 to column 10 line 7, the combination of Srinivasan, Bertram, and Pesquet does not explicitly disclose wherein the reward function uses flight criteria comprising: the aircraft type, length of the trip, lateness of the arrival, weather conditions, FAA regulations, and remaining fuel.
However, Costas teaches wherein the reward function uses flight criteria comprising: vehicle type, and length of the trip (In paragraph [0043], Costas teaches that a training dataset 160 corresponding to the aircraft type (vehicle type) and route or departure-destination on the flight plan (at least indicating a length of the trip) to be input to the reinforcement learning module 330).
Costas is considered to be analogous to the claimed invention in that they both pertain to utilizing an aircraft type criteria and overall route criteria with a reinforcement learning module to determine an action of the aircraft. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement an aircraft type criteria and overall route criteria as taught by Costas with the method of Srinivasan, Bertram, and Pesquet, where it is understood that different types of aircraft must be controlled differently, and react differently to different contexts. Implementing the teachings of Costas is advantageous in that the reinforcement learning module can be applied to any commercial aircraft regardless of the aircraft type by changing the learning dataset, as suggested by Costas in paragraph [0025], increasing the versatility of use of the apparatus. Similarly, changing the dataset depending on the route (i.e. departure and destination 
The combination of Srinivasan, Bertram, Pesquet, and Costas does not explicitly disclose wherein the reward function uses flight criteria comprising: lateness of the arrival, weather conditions, FAA regulations, and remaining fuel.
However, De Albuquerque Gleizer teaches wherein the reward function uses flight criteria comprising: lateness of the arrival and remaining fuel (In paragraph [0165], De Albuquerque Gleizer teaches that a vehicle-motion model 255 generates a plan 260 based on constraints 256 and an objective function 258, where the objective function 258 is a reward function that includes one or more metrics or variables to be improved such as fuel efficiency or fuel emissions (maximizing remaining fuel) or trip time (minimizing lateness of the arrival)).
De Albuquerque Gleizer is considered to be analogous to the claimed invention in that they both pertain to a reward function which uses time and fuel variables to generate a vehicle operation plan. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement using time and fuel variables with the reward function as taught by De Albuquerque Gleizer with the method of Srinivasan, Bertram, Pesquet, and Costas, where the implementation is advantageous in that fuel consumption of the vehicle can be minimized, reducing emissions, or where trip time can be minimized, preventing late arrivals of the vehicle.
The combination of Srinivasan, Bertram, Pesquet, Costas, and De Albuquerque Gleizer does not explicitly disclose wherein the reward function uses flight criteria comprising: weather conditions and FAA regulations.
However, Wray teaches wherein the reward function uses flight criteria comprising: weather conditions (In paragraph [0096], Wray teaches that a reward function outputs a positive or negative reward for respective vehicle control actions; in paragraph [0118], Wray teaches that the reward 
Wray is considered to be analogous to the claimed invention in that they both pertain to utilizing weather conditions and pertinent regulations with a reward function and machine learning component to determine vehicle control actions. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement using weather conditions with the reward function as taught by Wray with the method of Srinivasan, Bertram, Pesquet, Costas, and De Albuquerque Gleizer, where it is understood that different weather conditions  and the relevant rules, regulations, or laws for the vehicle affect the operation of the vehicle as suggested by Wray in paragraphs [0065] and [0118]. Using weather conditions with the reward function is advantageous in that the environment of the vehicle is more accurately contextualized, facilitating more effective operation output by the apparatus that takes into account weather conditions which may affect operation of the vehicle. Similarly, the examiner understands that it is desirable for the recommendation for aircraft operation by the pilot to abide by relevant rules, regulations, or laws for the vehicle which also affect operation.
The combination of Srinivasan, Bertram, Pesquet, Costas, De Albuquerque Gleizer, and Wray does not explicitly disclose wherein the regulations are FAA regulations.
However, Smith teaches wherein the regulations are FAA regulations (In paragraphs [0056]-[0061], Smith teaches that operational constraints are applied to movement instructions for an aircraft, 
Smith is considered to be analogous to the claimed invention in that they both pertain to limiting operation of an aircraft within FAA regulations. It would be advantageous to control the plane within the constraints of FAA regulations as taught by Smith with the method of Srinivasan, Bertram, Pesquet, Costas, De Albuquerque Gleizer, and Wray, where recommendations that fall within these constraints are more desirable than recommendations that do not take these constraints into account. For example, the examiner understands that a pilot is expected to operate within FAA regulations, and would consider recommendations that are constrained by the FAA regulations to be of higher value.

Allowable Subject Matter
Claims 3, 11, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inaba (US 2022/0001895 A1) teaches dividing the operational area of a vehicle into non-uniform segments from the current position of the vehicle in the direction of the destination.
Xu (US 2021/0276531 A1) teaches a reinforcement learning algorithm which uses a reward related to fuel consumption and/or state of charge of a battery.
Eto (US 2021/0150388 A1) teaches explanatory variables used in reward functions including variables related to operation of a vehicle and, for example, weather.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/               Examiner, Art Unit 3665